United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Knoxville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1714
Issued: July 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 17, 2015 appellant filed a timely appeal from a June 10, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of total
disability on April 7, 2014, caused by a May 31, 1989 employment injury.

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument pursuant to section 501.5(b) of Board procedures. 20 C.F.R.
§ 501.5(b). By order dated February 19, 2016, the Board exercised its discretion and denied the request, finding that
the arguments on appeal could adequately be addressed based on the case record. Order Denying Request For Oral
Argument, Docket No. 15-1714 (issued February 19, 2016).

On appeal appellant asserts that she was forced to work outside the restrictions provided
by her physicians and was scheduled to work outside agreed hours.
FACTUAL HISTORY
On May 31, 1989 appellant, then a 30-year-old rural carrier, was injured lifting a bundle
of mail. The claim was initially accepted for herniated disc at C5-6. Appellant had cervical
surgery on August 4, 1989. She received wage-loss compensation and returned to limited duty
for four hours a day on February 5, 1990, and then to full-time work. A May 29, 1991
rehabilitation job offer, accepted by appellant that day, described general clerical duties of
typing, filing, copying, data input, answering telephones, and assisting customers with problems.
Sitting, standing, walking, kneeling, bending, stooping, twisting, and simple grasping were listed
as intermittently, up to eight hours per day, with no climbing or reaching above the shoulder.
The claim was expanded to include prolonged depressive reaction due to the accepted
factors. In two decisions dated September 24, 1990, OWCP denied appellant’s claim for
additional compensation, and found that her light-duty employment fairly and reasonably
represented her wage-earning capacity.3 A recurrent herniated cervical disc was accepted, and
on February 14, 1992 appellant had additional cervical surgery.4 After rehabilitation, in 1997
appellant worked as an injury compensation specialist at the employing establishment.5 She also
had gastric bypass surgery in 1997.
Appellant filed a recurrence claim (Form CA-2a) on April 8, 2014, alleging total
disability as of April 7, 2014. Appellant stated that the employing establishment kept changing
her work schedule and asked her to work outside her restrictions. She further noted that she
injured her back and was off three weeks, and when she returned they started “messing” with
her. The employing establishment noted that it accommodated appellant for years and then she
was totally off work for about 10 years. On March 3, 2014 appellant injured her back in the
performance of duty and was off work until March 31, 2014. She returned to work on March 31
and April 1, 2014 for four hours each day.6 Appellant thereafter stopped work.
In letters dated April 9 and 11, 2014, OWCP notified appellant of the evidence needed to
develop her recurrence claim.7
3

Appellant filed claims for an additional 8 hours weekly, stating that prior to the injury she worked 48 hours a
week.
4

The record is devoid of medical evidence from June 7, 1991 to April 16, 2002.

5

The record indicates that on September 18, 1996 OWCP denied appellant’s claim for compensation for the
period March 4 to April 23, 1996, and in decisions dated October 29, 1996 and September 17, 1997 affirmed the
denial. The record does not indicate whether appellant’s rehabilitation position was full or part time.
6

The March 3, 2014 injury was adjudicated in a separate claim and accepted for lumbar sprain.

7

OWCP listed the accepted conditions as sprain of back, lumbar region; displacement of cervical intervertebral
disc without myelopathy; prolonged depressive reaction; sprain of shoulder and upper arm, acromioclavicular, right;
postlaminectomy syndrome, cervical region; and brachial neuritis or radiculitis, not otherwise specified. Appellant
also submitted a CA-7, claim for compensation, for the period April 8 through May 5, 2014.

2

In an April 15, 2014 statement, appellant related that since returning to work her stress
and pain increased significantly. She stated that she had to throw parcels and load mail, and
these repetitive activities had caused great pain which caused emotional stress. Appellant related
that on March 3, 2014 she injured her back when she lifted a tub of flats. She maintained that
her work injury consumed her life, restricted her activities of daily living, and made her suicidal.
By decision dated May 12, 2014, OWCP denied the recurrence claim for resumption of
total disability compensation because she reported new stressors that were considered
intervening factors and not related to the May 31, 1989 employment injury. Appellant continued
to receive medical benefits and partial wage-loss compensation.
On September 5, 2014, January 5 and April 22, 2015 appellant requested reconsideration.
In support of her reconsideration requests, she submitted additional medical evidence. On a
March 4, 2014 Turkey Creek Medical Center emergency department discharge summary,
Dr. Roger Millwood, Board-certified in emergency medicine, noted that appellant was seen for
back pain. He diagnosed myofascial lumbar strain. A thoracic spine x-ray that day
demonstrated scoliosis with minimal degenerative change. Turkey Creek Medical Center
records show that appellant was admitted on March 17, 2014 for complaints of a one-month
history of increasing epigastric pain, and that she began vomiting blood on the day of admission.
The admission history and physical noted appellant’s past medical and surgical history.
Dr. Harold Steven Silver, Board-certified in internal medicine and gastroenterology, performed
an endoscopy on March 17, 2014. He diagnosed esophagitis, status post gastric bypass, gastritis,
and anastomotic ulcer times two. Appellant was seen by Dr. Steve W. Reed, Board-certified in
internal medicine and cardiology, who noted a history of syncope for several years. Dr. Reed
ordered more tests. Dr. David W. Brandes, a Board-certified neurologist, saw appellant for
complaints of headaches and syncope. He reported a long history of neck and right shoulder
pain, described her prior surgeries and findings. Dr. Brandes diagnosed cervicogenic headaches,
episodic hypotension and syncope of undetermined original, treated hypertension, chronic right
arm/shoulder pain syndrome, acute gastrointestinal bleed, and depression. Appellant was
discharged on March 20, 2014 with diagnoses of syncope secondary to orthostasis secondary to
blood loss anemia, blood loss anemia secondary to acute anastomotic ulcers, candida esophagitis,
and severe headache, myogenic, cervicogenic.
Appellant was seen by Dr. Donald Jones, a Board-certified anesthesiologist, on April 21,
2014 for pain management. Dr. Jones did not mention the recent hospitalization.
Hospital records from Physicians Regional Medical Center indicated that appellant was
admitted on April 22, 2014. Dr. Sharon R. Burnside, a Board-certified psychiatrist, noted that
appellant had long-standing depression and was admitted for crisis management due to severe
hopelessness, worsening chronic pain, and an abscessed tooth. She related appellant’s report that
she was trying to work 12 hours a week, but continued to be asked by other employees to work
outside her restrictions, and that she recently became suicidal when she had to have an abscessed
tooth pulled. Dr. Burnside also noted that appellant had regained most of the weight she had lost
following gastric bypass, and had syncopal episodes with falls. Appellant was discharged on
April 25, 2014 with diagnoses of major depression, recurrent, severe, without psychotic features,
syncopal episodes, anemia with blood loss recently from an anastomotic ulcer, chronic
headaches with cervical spine disease, and prior gastric bypass.

3

On May 8, 2014 Dr. Kelley D. Walker, a Board-certified psychiatrist, noted the recent
hospitalization and appellant’s report that it was “more for detox, not suicide.” She found that
appellant was unable to work. In a May 21, 2014 treatment note, Dr. Jones noted appellant’s
report that she recently passed out, fell, and was told she had fractured three ribs. He again did
not mention the April hospitalization.
Dr. Silver saw appellant in follow-up on May 22, 2014. He noted appellant’s report of no
further nausea, vomiting, severe abdominal pain, and no evidence of gastrointestinal bleeding. A
June 2, 2014 endoscopic examination demonstrated status post gastric bypass with three
anastotic and post-anastomotic ulcers.
On May 25, 2014 Dr. Millwood reported that appellant was seen in the emergency
department for a chest contusion due to a fall at home. A chest x-ray demonstrated old right rib
fractures and a tiny amount of pleural fluid. Appellant was discharged that day.
In reports dated May 29 to June 11 2014, Dr. Walker noted a history that appellant had
recently fallen and broken ribs. She reported that appellant was being treated by Dr. Robert
Dowell for chronic pain.8 Dr. Walker opined that appellant’s emotional condition was directly
related to her chronic pain caused by the May 31, 1989 work injury. She noted, “I expect
[appellant’s] condition to continue to affect her ability to work in any occupation.” On June 11,
2014 Dr. Walker also noted that appellant reported that she was passing out almost daily and felt
suicidal.
In a June 16, 2014 discharge summary, Dr. J. Joseph Kennedy, a Board-certified
psychiatrist, noted appellant’s admission to Physicians Regional Medical Center on June 13,
2014 for depression which was worsened by pain and suicidal thinking. He diagnosed major
depression, recurrent, much improved, anxiety disorder, not otherwise specified, dependent
traits, headaches, family issues, chronic depression, and medical issues.
Appellant was next admitted to Physicians Regional Medical Center on June 24, 2014 for
major depression with suicidal ideation. Dr. Kennedy described appellant’s report that there was
ongoing family stress because relatives were living with them and that her son wanted her pain
medication. This caused an altercation between him and her husband, his stepfather. Appellant
related that she then began cutting her wrists, and then went to stay with her parents. She was
seen in consultation by Dr. Zakir Hai, a Board-certified internist for hypotension and syncope
which he advised was multifactorial, likely related to changes in medication. A brain
computerized tomography (CT) scan on June 30, 2014 was normal. Appellant was discharged
on July 1, 2014. At that time Dr. Kennedy reported that appellant’s depression was much
improved.
Dr. Jones continued to provide pain management on a monthly basis. On August 7, 2014
Dr. Walker reported that any little thing triggered panic attacks, and that she had two to three
episodes of suicidal feelings.

8

There are no reports in the record from a Dr. Robert Dowell.

4

Appellant was again admitted to Physicians Regional Medical Center on
September 5, 2014. She sought, by Dr. Ashok Shandari, Board-certified in internal medicine,
clearance to begin electroconvulsive therapy (ECT). In a September 10, 2014 discharge
summary, Dr. Burnside reported that appellant was seen by Dr. Kenneth Jobson, a Boardcertified psychiatrist, who recommended ECT. Appellant had two ECT treatments while
hospitalized and was to continue the treatment as an outpatient.9
In reports dated September 20 and October 21, 2014, Dr. Walker noted that appellant had
completed five ECT treatments, but that she still had suicidal thoughts. In November 18, 2014 to
February 18, 2015 reports, Dr. Walker noted appellant’s continued ECT treatment with
Dr. Burnside, advising that it seemed to help her depression. On March 3, 2015 Dr. Walker
advised that the ECT treatment had helped with appellant’s depression. She related that,
although appellant attempted to return to work, she continued to have increased pain relating to
the initial injury and increased severe mood swings with suicidal ideations, and was unable to
continue to work even with limited duties. Dr. Walker opined that appellant’s emotional
condition was directly related to her chronic pain caused by the May 31, 1989 cervical injury
and, due to the nature of her illness, it would continue to affect her ability to work in any
occupation. On April 15, 2015 she reported that appellant was again depressed and had conflicts
with family members.
In correspondence dated May 8, 2015, OWCP asked Dr. Walker to explain the cause of
appellant’s claimed disability beginning April 7, 2014. Dr. Walker was specifically asked to
detail what work aspects appellant was unable to perform due to her psychological condition.
Dr. Walker, in a May 14, 2015 note, indicated that the ECT treatments were helping
appellant feel better although she still had bad days with increased pain and depression. She also
noted that appellant broke her right toe when she lifted her grandson. In response to OWCP’s
inquiry, on June 1, 2015 Dr. Walker advised that appellant was unable to sustain gainful
employment due at least in part to the 1989 work injury. She concluded that records from her
office alone showed a woman suffering multiple medical and personal issues who repeatedly
reported difficulty maintaining a schedule, poor ability to perform a job in a safe and efficient
manner, plus the constant stress of dealing with her compensation claim.10
In a June 10, 2015 merit decision, OWCP denied modification of the May 12, 2014
denial of her recurrence claim. It found that appellant had not established that the claimed
recurrence, beginning April 7, 2014, was causally related to the 1989 work injury or that her
light duty had been withdrawn. OWCP noted that she had filed a claim for a new employment
injury under a separate file number on March 3, 2014,11 and that when she claimed recurrence
9

Appellant was next admitted to Physicians Regional Medical Center on October 26, 2014 for syncope and an
extensive deep venous thrombosis. An echocardiogram on October 27, 2014 demonstrated normal left ventricular
function and trace mitral and tricuspid regurgitation. Appellant was discharged on October 29, 2014.
10

By decision dated June 8, 2015, OWCP found appellant not at fault in creating a $3,613.21 overpayment of
compensation. The overpayment was created because health benefit premiums were not deducted from April 19,
2014 to April 4, 2015. As OWCP found appellant not at fault, it therefore denied waiver of recovery of the
overpayment. This issue is not currently before the Board.
11

The March 3, 2014 injury was adjudicated in a separate claim and accepted for lumbar sprain.

5

under the instant claim she alleged that management had changed her work schedule and she was
asked to work beyond her restrictions. It advised appellant that she could alternatively file a new
occupational disease claim.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.12 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to her work-related
injury or illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force), or when the physical requirements of such
an assignment are altered so that they exceed his or her established physical limitations.13
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative, and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.14
An individual who claims a recurrence of disability resulting from an accepted work
injury has the burden to establish that the disability is related to the accepted injury. This burden
requires furnishing medical evidence from a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disabling condition is causally related to
the employment injury and supports that conclusion with sound medical reasoning.15
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence
of disability on April 7, 2014, caused by the May 31, 1989 employment injury. The accepted
conditions are cervical strain, herniated disc at C5-6, prolonged depressive reaction to accepted
factors, recurrence of herniated disc, lumbar sprain, right acromioclavicular joint sprain,
postlaminectomy syndrome, cervical region, and brachial radiculitis.
After the 1989 work injury, appellant returned to work in 1997 in a rehabilitation position
as an injury compensation specialist. She continued in that position until September 26, 2003
when she stopped work and was placed on the periodic compensation rolls. On August 20, 2013
12

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

13

Id.

14

Shelly A. Paolinetti, 52 ECAB 391 (2001); Robert Kirby, 51 ECAB 474 (2000); Terry R. Hedman, 38 ECAB
222 (1986).
15

S.S., 59 ECAB 315 (2008).

6

appellant telephoned OWCP, reporting that she would be returning to work. On August 23, 2013
she advised that she had accepted a modified clerk position. The job offer provided a schedule
of 3:00 p.m. to 7:00 p.m. on Wednesday, Thursday, and Friday, with duties of checking in
carriers for 2.5 hours daily, preparing dispatch for 30 minutes daily, and accepting and separating
shipments. Lifting was limited to 10 pounds. Appellant returned to this position on August 28,
2013, and continued to receive partial wage-loss compensation for 28 hours per week.
On April 8, 2014 appellant claimed a recurrence of disability on April 7, 2014. She
asserted that the employing establishment kept changing her work schedule and asked her to
work outside her restrictions. Appellant also indicated that she had injured her back and was off
three weeks and that, when she returned, the employing establishment started “messing” with
her. In an April 15, 2014 statement, she related that, since returning to work, her stress and pain
had increased significantly. Appellant maintained that she had to throw parcels and load mail,
and that these repetitive activities caused great pain which caused emotional stress. She
described a March 3, 2014 employment back injury, adjudicated separately by OWCP, which
had been accepted for lumbar sprain.16 Appellant maintained that the work injury had consumed
her life, restricted her activities of daily living, and made her suicidal several times. The
employing establishment indicated that, following the March 3, 2014 back injury, she was off
work until March 31, 2014, and had worked only March 31 and April 1, 2014 for four hours each
day.
There is no evidence of record to support that appellant was disabled from performing the
modified duties from an orthopedic standpoint due to the accepted conditions. While Dr. Jones
provided pain management, he did not comment on her ability to work. An August 16, 2013
functional capacity evaluation (FCE) demonstrated that appellant could perform sedentary work
with lifting limited to 5 pounds frequently and 15 pounds occasionally.
As to appellant’s allegations of working outside her restrictions, she submitted no
evidence, such as a witness statement, to verify this contention. Appellant submitted no
evidence to show that her schedule had been frequently changed, as alleged, such as a
time/analysis report. There is, therefore, insufficient evidence to demonstrate that she was not
provided appropriate light-duty work. Likewise, she was nonspecific in her assertion that she
was being “messed with” at the employing establishment, and reported to Dr. Walker only that
her new boss “picked on her.” A claimant must establish a factual basis for his or her allegations
with probative and reliable evidence.17 Appellant did not do so in this case.
The medical evidence contemporaneous with the claimed April 2014 recurrence includes
a March 4, 2014 emergency room report in which Dr. Millwood diagnosed myofascial lumbar
strain. On March 13, 2014 Dr. Walker noted that appellant injured her back at work and was
told by a physician not to return to work until at least March 26, 2014. Evidence shows that
appellant was hospitalized on March 17, 2014, when she was vomiting blood, and was
discharged on March 20, 2014. Dr. Silver diagnosed esophagitis, status post gastric bypass,
gastritis, and anastomotic ulcer times two. Discharge diagnoses were syncope secondary to
16

Supra note 11.

17

James E. Norris, 52 ECAB 93 (2000).

7

orthostasis secondary to blood loss anemia; blood loss anemia secondary to acute anastomotic
ulcers; candida esophagitis; and severe headache. On March 21, 2014 Dr. Jones reported that
appellant was recently hospitalized with pneumonia.
On April 7, 2014 Dr. Walker indicated that appellant worked Tuesday and Wednesday
the previous week, but took Thursday off for a family member’s surgery. Appellant reported
that she was a “basket case” because her work schedule had been changed three times and this
made her suicidal and depressed because she needed to work three days in a row. Dr. Walker
also noted that three weeks earlier appellant injured her back at work, and that a new boss picked
on her. She found appellant unable to work due to her major depression. On June 1, 2015
Dr. Walker advised that appellant was unable to work due at least in part to the 1989 work
injury. She opined that appellant was a woman suffering multiple medical and personal issues
who repeatedly reported difficulty maintaining a schedule, poor ability to perform a job in a safe
and efficient manner, plus the constant stress of dealing with her compensation claim.
Dr. Walker merely alluded to stress at work and did not discuss any specific job duties or
sufficiently explain why appellant could not work her modified part-time position. She did not
explain from a medical perspective the nature of the relationship between the accepted
depression and the job duties appellant was performing at the time of the claimed recurrence.
Dr. Burnside merely noted that appellant reported that she was forced to work outside her
restrictions. She also reported that appellant had an abscessed tooth, that she had regained most
of the weight she had lost following gastric bypass, and that she had syncopal episodes with falls.
Dr. Burnside did not explain how appellant had a spontaneous change in her accepted conditions
causing total disability. Dr. Kennedy reported that appellant’s depression was worsened by pain
and that she had suicidal thinking. He also reported that appellant had ongoing family stress.
Dr. Kennedy provided no opinion regarding appellant’s work abilities. While the evidence
supports that appellant had four psychiatric hospitalizations in 2014, none of the associated
medical reports include a specific explanation that she could no longer work 12 hours of
modified duty weekly beginning April 2014 because of her accepted employment-related
conditions.
At the time of the claimed disability, appellant had been hospitalized for a nonworkrelated condition, problems resulting from a gastric bypass. The employing establishment
thought she was off work due to a March 3, 2014 back injury. Neither Dr. Walker nor Dr. Jones
reported awareness of this serious medical hospitalization. Moreover, neither exhibited any
knowledge of appellant’s part-time modified duties. No physician has provided a rationalized
medical report explaining how a spontaneous change in the accepted conditions caused total
disability.18 The need for rationale is particularly important since the contemporaneous medical
evidence indicates that appellant was also treated for many nonemployment-related conditions
around the time of her claimed recurrence of disability.
As noted an individual who claims a recurrence of disability has the burden of proof to
establish that the disability is related to the accepted injury. This requires furnishing medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
18

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

8

history, concludes that the disabling condition is causally related to the employment injury and
who supports that conclusion with sound medical reasoning.19 The Board finds insufficient
medical evidence in this case. Consequently, appellant has not met her burden of proof to
establish that her claimed April 2014 recurrence of total disability was a result of the accepted
conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of total disability on April 7, 2014, caused by a May 31, 1989 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

19

Supra note 15.

9

